SOUTHERN BANK 401(K) RETIREMENT PLAN Nonstandardized 401(k) Plan ADOPTION AGREEMENT #005 NONSTANDARDIZED 401(k) PLAN [Related Employers only] The undersigned Employer, by executing this Adoption Agreement, establishes a retirement plan and trust (collectively "Plan") under the American Funds Distributors, Inc. Defined Contribution Prototype Plan and Trust (basic plan document #01). The Employer, subject to the Employer's Adoption Agreement elections, adopts fully the Prototype Plan and Trust provisions. This Adoption Agreement, the basic plan document and any attached Appendices or agreements permitted or referenced therein, constitute the Employer's entire plan and trust document. All "Election" references within this Adoption Agreement are Adoption Agreement Elections. All "Article" or "Section" references are basic plan document references. Numbers in parentheses which follow election numbers are basic plan document references. Where an Adoption Agreement election calls for the Employer to supply text, the Employer (without altering the content of any existing printed text) may lengthen any space or line, or create additional tiers. When Employer-supplied text uses terms substantially similar to existed printed options, all clarifications and caveats applicable to the printed options apply to the Employer-supplied text unless the context requires otherwise. The Employer makes the following elections granted under the corresponding provisions of the basic plan document. ARTICLE I DEFINITIONS 1. EMPLOYER (1.23). Name:Southern Bank Address:531 Vine Street, Poplar Bluff, Missouri 63901 Phone number:573-778-1800 E-mail (optional): Employer's Taxable Year:June 30 EIN: 43-0462350 2. PLAN (1.40). Name:Southern Bank 401(k) Retirement Plan Plan number:001(3-digit number for Form 5500 reporting) Trust EIN (optional): 3.PLAN/LIMITATION YEAR (1.42/1.33). Plan Year and Limitation Year mean the 12 consecutive month period (except for a short Plan/Limitation Year) ending every (Complete (a) and (b)): [Note: Complete any applicable blanks under Election 3 with a specific date, e.g., "June 30" OR "the last day of February" OR "the first Tuesday in January." In the case of a Short Plan Year or a Short Limitation Year, include the year, e.g., "May 1, 2008. "] (a)Plan Year (Choose one of (1) or (2) and choose (3) if applicable): (1)[] December 31. (2)[X] Fiscal Plan Year: ending:June 30. (3) [ ] Short Plan Year: commencing:and ending:. (b)Limitation Year (Choose one of (1) or (2) and choose (3) if applicable): [X] Generally same as Plan Year. The Limitation Year is the same as the Plan Year except where the Plan Year is a short year in which event the Limitation Year is always a 12 month period, unless the short Plan Year (and short Limitation Year) result from a Plan amendment. [ ] Different Limitation Year: ending: . [ ]Short LimitationYear: commencing:and ending:. 4.EFFECTIVE DATE (1.19). The Employer's adoption of the Plan is a (Choose one of (a), (b), or (c). Choose (d) if applicable): (a)[ ] New Plan. The Plan's Effective Date is:. (b)[ ] Restated Plan. The Plan's restated Effective Date is:. The Plan's original Effective Date was: . [Note: See Section 1.51 for the definition of Restated Plan. If this Plan is an EGTRRA restatement: (i) the EGTRRA restatement Effective Date must be the later of the beginning of the 2002 Plan Year or the Plan's original Effective Date; and (ii) if specific Plan provisions, as reflected in this Adoption Agreement, do not date back to the EGTRRA restatement Effective Date, indicate as such in Appendix A.] © 2008 American Funds Distributors, Inc. 1 Nonstandardized 401(k) Plan (c) [X] Restatement of surviving and merging plans. The Plan restates two (or more) plans (Complete (1) and (2). Choose (3) as applicable): This (surviving) Plan. The Plan's restated Effective Date is:October 1, 2010. The Plan's original Effective Date was: July 1, 1995. [Note: If this Plan is an EGTRRA restatement: (i) the EGTRRA restatement Effective Date must be the later of the beginning of the 2002 Plan Year or the Plan's original Effective Date; and (ii) if specific Plan provisions, as reflected in this Adoption Agreement, do not date back to the EGTRRA restatement Effective Date, indicate as such in Appendix A.] Merging plan. TheSouthern Bank Employee Stock OwnershipPlan was or will be merged into this surviving Plan as of: October 1, 2010. The merging plan's restated Effective Date is:October 1, 2010. The merging plan's original Effective Date was:July 1, 1993. [See the Note under Election 4(c)(1) if this document is the merging plan's EGTRRA restatement.] (3) [ ] Additional merging plans. The following additional plans were or will be merged into this surviving Plan (Complete a. and b. as applicable): Name of merging plan Merger date Restated Effective Date Original Effective Date a. b. (d)[ ] Special Effective Date for Elective Deferral provisions: 5.TRUSTEE (1.65). The Trustee executing this Adoption Agreement is (Choose one or more of (a), (b), or (c). Choose (d) if applicable): (a) [ ] A discretionary Trustee. See Section 8.02(A). (b) [ ] A nondiscretionary (directed) Trustee or Custodian. See Section 8.02(B). (c) [X] A Trustee under the:Capital Bank and Trust Company Trust Agreement(specify name of trust), a separate trust agreement the Trustee has executed and that the IRS has approved for use with this Plan. Under this Election 5(c) the Trustee is not executing the Adoption Agreement and Article VIII of the basic plan document does not apply, except as indicated otherwise in the separate trust agreement. See Section 8.11(C). (d) [ ] Permitted Trust amendments apply. Under Section 8.11 the Employer in Appendix C has made certain permitted amendments to the Trust. Such amendments do not constitute a separate trust under Election 5(c). 6.CONTRIBUTION TYPES (1.12). The Employer and/or Participants, in accordance with the Plan terms, make the following Contribution Types to the Plan/Trust (Choose one or more of (a) through (h) as applicable. Choose (i) if applicable): (a) [X] Pre-Tax Deferrals. See Section 3.02 and Elections 20-23. (b) [X] Roth Deferrals. See Section 3.02(E) and Elections 20, 21, and 23. [Note: The Employer may not limit Elective Deferrals to Roth Deferrals only.] (c) [ ] Matching. See Sections 1.34 and 3.03 and Elections 24-26. [Note: The Employer may make an Operational QMAC without electing 6(c). See Section 3. 03(C)(2).] (d) [X] Nonelective. See Sections 1.37 and 3.04 and Elections 27-29. [Note: The Employer may make an Operational QNEC without electing 6(d). See Section 3.04(C) (2).] (e) [X] Safe Harbor/Additional Matching. The Plan is (or pursuant to a delayed election, may be) a safe harbor 401(k) Plan. The Employer will make (or under a delayed election, may make) Safe Harbor Contributions as it elects in Election 30. The Employer may or may not make Additional Matching Contributions as it elects in Election 30. See Election 26 as to matching Catch-Up Deferrals. See Section 3.05. (f) [ ] Employee (after-tax). See Section 3.09 and Election 35. (g) [] SIMPLE 401(k). The Plan is a SIMPLE 401(k) Plan. See Section 3.10. The Employer operationally will elect for each Plan Year to make a SIMPLE Matching Contribution or a SIMPLE Nonelective Contribution as described in Section 3.10(E). The Employer must notify Participants of the Employer's SIMPLE contribution election and of the Participants' deferral election rights and limitations within a reasonable period of time before the 60th day prior to the beginning of the Plan Year. [Note: The Employer electing 6(g) may not elect any other Contribution Types except under Elections 6(a), 6(b), and 6(h).] (h) [ ] Designated IRA. See Section 3.12 and Election 36. (i) [ ] None (frozen plan). The Plan is/was frozen effective as of: . See Sections 3.01(J) and 11.04. [Note: Elections 20 through 30 and Elections 35 through 37 do not apply to any Plan Year in which the Plan is frozen.] © 2008 American Funds Distributors, Inc. 2 Nonstandardized 401(k) Plan 7.DISABILITY (1.15). Disability means (Choose one of (a) or (b)): (a)[X] Basic Plan. Disability as defined in Section 1.15(A). (b)[]Describe: [Note: The Employer may elect an alternative definition of Disability for purposes of Plan distributions. However, the use of an alternative definition may result in loss of favorable tax treatment of the Disability distribution.] 8.EXCLUDED EMPLOYEES (1.21(D)). The following Employees are not Eligible Employees but are Excluded Employees (Choose one of (a) or (b)): [Note: Regardless of the Employer's elections under Election 8: (i) Employees of any Related Employers (excluding the Signatory Employer) are Excluded Employees unless the Related Employer becomes a Participating Employer; and (ii) Reclassified Employees and Leased Employees are Excluded Employees unless the Employer in Appendix B elects otherwise. See Sections 1.21(B), 1.21(D) (3) and 1.23(D).] (a) [ ] No Excluded Employees. All Employees are Eligible Employees as to all Contribution Types. (b) [X] Exclusions. The following Employees are Excluded Employees (either as to all Contribution Types or to the designated Contribution Type) (Choose one or more of (1) through (7) as applicable): [Note: For this Election 8, unless described otherwise in Election 8(b)(7), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals, Employee Contributions and Safe Harbor Contributions. Matching includes all Matching Contributions except Safe Harbor Matching Contributions. Nonelective includes all Nonelective Contributions except Safe Harbor Nonelective Contributions.] All Contributions Elective Deferrals (3) Matching Nonelective [] No exclusions. No exclusions as to the designated Contribution Type. N/A (See Election 8(a)) [] [] [] [X] Collective Bargaining (union) Employees. [X] OR [] [] [] As described in Code §410(b)(3)(A). See Section 1.21(D)(1). [X] Non-Resident Aliens. As described in Code [X] OR [] [] [] §410(b)(3)(C). See Section 1.21(D)(2). [] HCEs. See Section 1.2 1(E). See Election 30(e) as to exclusion of some or all HCEs from Safe Harbor Contributions. [ ] OR [] [] [] [] Hourly paid Employees. [ ] OR [] [] [] [] Part-Time/Temporary/Seasonal Employees. [ ] OR [] [] [] See Section 1.21(D)(4). A Part-Time, Temporary or Seasonal Employee is an Employee whose regularly scheduled Service is less than (specify a maximum of 1, 000) Hours of Service in the relevant Eligibility Computation Period. [Note: If the Employer under Election 8(b)(6) elects to treat Part-Time, Temporary and Seasonal Employees as Excluded Employees and any such an Employee actually completes at least 1,000 Hours of Service during the relevant Eligibility Computation Period, the Employee becomes an Eligible Employee. See Section 1.21(D) (4) .] (7) [ ] Describe exclusion category and/or Contribution Type: (e.g., Exclude Division B Employees OR Exclude salaried Employees from Discretionary Matching Contributions.) [Note: Any exclusion under Election 8(b) (7), except as to Part-Time/Temporary/Seasonal Employees, may not be based on age or Service or level of Compensation. See Election 14 for eligibility conditions based on age or Service.] 3 Nonstandardized 401(k) Plan 9.COMPENSATION (1.11(B)). The following base Compensation (as adjusted under Elections 10 and 11) applies in allocating Employer Contributions (or the designated Contribution Type) (Choose one or more of (a) through (d) as applicable): [Note: For this Election 9 all definitions include Elective Deferrals unless excluded under Election 11. See Section 1.11(D). Unless described otherwise in Election 9(d), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and Employee Contributions, Matching includes all Matching Contributions and Nonelective includes all Nonelective Contributions. In applying any Plan definition which references Section 1.11 Compensation, where the Employer in this Election 9 elects more than one Compensation definition for allocation purposes, the Plan Administrator will use W-2 Wages for such other Plan definitions if the Employer has elected W-2 Wages for any Contribution Type or Participant group under Election 9. If the Employer has not elected W-2 Wages, the Plan Administrator for such other Plan definitions will use 415 Compensation.] All Contributions Elective Deferrals (3) Matching Nonelective (a) [X] W-2 Wages (plus Elective Deferrals) See Section 1.11(B)(1). [X] [] [] [] (b) [ ] Code §3401 Federal Income Tax Withholding Wages (plus Elective Deferrals). See Section 1.11(B)(2). [ ] OR [] [] [] As described in Code §410(b)(3)(A). See Section 1.21(D)(1). (c) [ ] 415 Compensation (simplified). See Section 1.11(B)(3). [Note: The Employer may elect an alternative "general 415 Compensation" definition by electing 9(c) and by electing the alternative definition in Appendix B. See Section 1.11(B)(4).] [X] OR [] [] [] (d) [ ] Describe Compensation by Contribution Type or by Participant group: [Note: Under Election 9(d), the Employer may: (i) elect Compensation from the elections available under Elections 9(a), (b), or (c), or a combination thereof as to a Participant group (e.g., W-2 Wages for Matching Contributions for Division A Employees and 415 Compensation in all other cases); and/or (ii) define the Contribution Type column headings in a manner which differs from the "all-inclusive" description in the Note immediately preceding Election 9(a) (e.g., Compensation for Safe Harbor Matching Contributions means W-2 Wages and for Additional Matching Contributions means 415 Compensation).] 10.PRE-ENTRY/POST-SEVERANCE COMPENSATION (1.11(H)/(I)). Compensation under Election 9 (Complete (a). Choose (b). if applicable): [Note: The Plan does not take into account Post-Severance Compensation unless the Employer elects otherwise in Appendix B or except as otherwise specified in a Plan amendment. For this Election 10, unless described otherwise in Election 10(b), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and Employee Contributions, Matching includes all Matching Contributions and Nonelective includes all Nonelective Contributions.] All Contributions Elective Deferrals (3) Matching Nonelective (a) [X] Pre-Entry Compensation. Includes (choose (1) and (2) as applicable): [ ] Plan Year. Compensation for the entire Plan Year which includes the Participant's Entry Date. [ ] OR [] [] [] [X] Participating Compensation. Only Participating Compensation. See Section 1.11(H)(1) [X] OR [] [] [] [Note: Under a Participating Compensation election, in applying any Adoption Agreement elected contribution limit or formula, the Plan Administrator will count only the Participant's Participating Compensation. See Section 1.11(H) (1) as to plan disaggregation.] (b)[ ] Describe Pre-Entry Compensation by Contribution Type or by Participant group: [Note: Under Election 10(b), the Employer may: (i) elect Compensation from the elections available under Election 10(a) or a combination thereof as to a Participant group (e.g., Participating Compensation for all Contribution Types as to Division A Employees, Plan Year Compensation for all Contribution Types to Division B Employees); and/or (ii) define the Contribution Type column headings in a manner which differs from the "all-inclusive" description in the Note immediately preceding Election 10(a) (e.g., Compensation for Nonelective Contributions is Participating Compensation and for Safe Harbor Nonelective Contributions is Plan Year Compensation).] © 2008 American Funds Distributors, Inc. 4 Nonstandardized 401(k) Plan 11. EXCLUDED COMPENSATION (1.11(G)). Apply the following Compensation exclusions to Elections 9 and 10 (Choose one of (a) or (b)): (a)[X]No exclusions. Compensation as to all Contribution Types means Compensation as elected in Elections 9 and 10. (b)[ ]Exclusions. Exclude the following (Choose one or more of (1) through (9) as applicable): [Note: In a safe harbor 401(k) plan, allocations qualifying for the ADP or ACP test safe harbors must be based on a non-discriminatory definition of Compensation. If the Plan applies permitted disparity, allocations also must be based on a non-discriminatory definition of Compensation if the Plan is to avoid more complex testing. Elections 11(b)(4) through (b)(9) may cause allocation Compensation to fail to be non-discriminatory. In a non-safe harbor 401(k) plan, Elections 11(b)(4) through (b)(9) which result in Compensation failing to be non-discriminatory may result in more complex nondiscrimination testing. For this Election 11, unless described otherwise in Election 11(b)(9), Elective Deferrals includes Pre-Tax Deferrals, Roth Deferrals and Employee Contributions, Matching includes all Matching Contributions and Nonelective includes all Nonelective Contributions.] All Contributions Elective Deferrals (3) Matching Nonelective [ ] No exlusions-limited. No exclusions as to the designated Contribution Type(s). N/A (See Election 11(a)) [ ] [ ] [ ] (2) [ ] Effective Deferrals. See Section 1.20 N/A N/A
